DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 10, 14-15, 17-21, 23-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (USPGPub 2009/0124979) in view of Chong et al. (USPGPub 2008/0269687).
Re Claim 1, Raymond discloses a medical device (Raymond Fig. 1) comprising: an outer part (104) including a housing that provides a rounded and continuous surface (as seen in Raymond Figs. 1, 4 and 5) wherein the outer part (104) provides a functional cover and comprises an inner surface and an outer surface, and wherein a plurality of flexible arms (134) are pivotally attached to and integrally formed with the inner surface (as seen in Raymond Figs. 4 and 5); a spring (114); and an inner part (106) protected by the functional cover during use, wherein the outer part (104) and the plurality of flexible arms (134) are rotatable relative to the inner part (106) to preload the medical device prior to use thereof (Raymond ¶ 0068, 0073- 0074), wherein the outer part (104) comprises an activation point (130) on a first section of the outer surface of the outer part (104) to which pressure may be applied (Raymond ¶ 0063, 0104) to cause the plurality of flexible arms (134) to contact a hub (110, 116) (Raymond Figs. 5-6, ¶ 0073 - via shuttle 116 and sleeve 106) subsequent to rotation of the outer part (104) and the plurality of flexible arms (134) relative to the inner part (106) in such a way that pressure on the activation point (130) initiates a function of the hub (110, 116); wherein the hub (110, 116) is slidably attached to the inner part (106) and the hub (110, 116) has at least one retracted position and at least one forward position relative to the inner part (106) (Raymond Figs. 14- 17); and wherein the hub (110, 116) is contactable by the spring (114) in such a way that the spring (114) is in an unloaded position when the hub (110, 116) is in the at least one retracted position and in a loaded position when the hub (110, 116) is in the at least one forward position (Raymond ¶ 0063, 0104).
	However, Raymond does not disclose wherein activation of the outer part causes pressure to be applied to the plurality of flexible arms to directly contact the hub. Chong discloses an insertion device (712) (Chong Figs. 14-15) comprising an outer part (744) with a plurality of flexible arms (790) formed therein (Chong ¶ 0137-0138 - wherein guide structure 786 is integral to the housing 744 and flexible pawls are formed as part of the guide structure 786), and a hub (782), wherein activation of the outer part (744) causes pressure to be applied to the plurality of flexible arms (790) to directly contact the hub (782) to inhibit further movement of the hub (Chong ¶ 0137-0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the plurality of arms of Raymond to directly contact the hub when activation of the outer part occurs, the configuration as disclosed by Chong to inhibit further movement of the hub. Furthermore, Raymond envisions alternative embodiments such as that proposed here where Raymond teaches the “feet can include a cam surface 138 and may face outwardly, as illustrated in FIG. 4, inwardly or circumferentially or in other directions.” Raymond goes on to state that the outer part (104) can omit the feet or can comprise other features (Raymond ¶ 0064).

Re Claim 4, Raymond in view of Chong disclose all of the limitations of Claim 1. Raymond discloses wherein the outer part (104) comprises ABS (acrylonitrile butadiene styrene) (Raymond Pg. ¶ 0060).

Re Claim 10, Raymond in view of Chong disclose all of the limitations of Claim 1. Raymond discloses wherein the spring (114) can be displaced from the loaded position to the unloaded position by exerting pressure on the activation point (130) (Raymond ¶ 0063, 0104).

Re Claim 14, Raymond in view of Chong disclose all of the limitations of Claim 1. Raymond discloses wherein the inner part (106, 116) comprises a subcutaneously positionable cannula (264) (Raymond ¶ 0089).


Re Claim 15, Raymond in view of Chong disclose all of the limitations of Claim 14. Raymond discloses wherein the outer part (104) fully covers a site when mounted on the site (Raymond Fig. 14).
Re Claim 17, Raymond discloses a medical device (Raymond Fig. 1) comprising: a housing (104) including an exterior surface and an interior surface arranged opposite the exterior surface, wherein a plurality of flexible arms (134) (as seen in Raymond Figs. 4 and 5) are integrally formed with the interior surface; a cover (106) at least partially received in an interior space defined by the housing (104) (Raymond ¶ 0067-0068; Fig. 1); and a needle hub (110, 116) slidably coupled to the cover (106) for movement relative thereto (Raymond Figs. 14- 17), wherein the housing (104) and the plurality of flexible arms (134) are rotatable relative to the cover (106) to preload the medical device prior to use thereof (Raymond ¶ 0068, 0073- 0074), wherein during use of the medical de vice, the plurality of flexible arms (134) contact the needle hub (110) (Raymond Figs. 5-6, ¶ 0073 - via shuttle 116 and sleeve 106) subsequent to rotation of the housing (104) and the plurality of flexible arms (134) relative to the cover (106) to cause movement of the needle hub (110) relative to the cover (106).
	Raymond further discloses wherein the housing and the plurality of flexible arms are rotatable relative to the cover to preload the medical device prior to use thereof (Raymond ¶ 0073-0074). However, Raymond does not disclose the rotation being approximately 90 degrees. In the present case, it would have been an obvious matter of design choice to configure Raymond’s housing and plurality of flexible arms to rotate 90 degrees relative to the cover since applicant has not disclosed that having any particular degree of rotation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of 90 degree rotation of the housing and the plurality of flexible arms relative to the cover, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA1975). 	Furthermore, Raymond does not disclose wherein during use of the device, the plurality of arms directly contact the needle hub. Chong discloses an insertion device (712) (Chong Figs. 14-15) comprising an outer part (744) with a plurality of flexible arms (790) formed therein, and a needle hub (782), wherein during use of the device (712), the plurality of flexible arms (790) directly contact the needle hub (782) to inhibit further movement of the hub (Chong ¶ 0137-0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the plurality of flexible arms of Raymond to directly contact the hub during use of the device, the configuration as disclosed by Chong to inhibit further movement of the hub. Furthermore, Raymond envisions alternative embodiments such as that proposed here where Raymond teaches the “feet can include a cam surface 138 and may face outwardly, as illustrated in FIG. 4, inwardly or circumferentially or in other directions.” Raymond goes on to state that the outer part (104) can omit the feet or can comprise other features (Raymond ¶ 0064).

Re Claim 18, Raymond in view of Chong disclose all of the limitations of Claim 17. Raymond discloses wherein the needle hub (110, 116) includes a circular plate (224) (Raymond Figs. 1 and 11) that defines an uppermost end of the needle hub (110, 116) and is formed to include at least one opening (202), and wherein a portion of a spring (108) of the medical device is received in the at least one opening (202) (Raymond ¶ 0081).

Re Claim 19, Raymond in view of Chong disclose all of the limitations of Claim 18. Raymond discloses wherein the cover (106) includes at least one protrusion (protruding walls creating recess 178 in Raymond Fig. 15) located adjacent the at least one opening (202) formed in the circular plate (224), and wherein the spring (108) is wound around the at least one protrusion to couple the spring (108) to the cover (106).

Re Claim 20, Raymond in view of Chong disclose all of the limitations of Claim 19. Raymond wherein the needle hub (110, 116) includes at least one pedestal (210) (Raymond Fig. 11, ¶ 0081) extending outwardly away from the circular plate (224), and wherein the spring (108) is wound around the at least one pedestal (210) to couple the spring (108) to the needle hub (110, 116).

Re Claim 21, Raymond in view of Chong disclose all of the limitations of Claim 17. Raymond discloses a retraction spring (114), wherein the needle hub (110, 116) is movable relative to the cover (106) between at least one retracted position and at least one forward position (Raymond Figs. 14-17), and wherein the needle hub (110, 117) is contactable by the retraction spring (114) such that the retraction spring (114) is in an unloaded position when the needle hub (110, 116) is in the at least one retracted position and in a loaded position when the needle hub (110, 116) is in the at least one forward position (Raymond ¶ 0104).

Re Claim 23, Raymond in view of Chong disclose all of the limitations of Claim 17. Raymond discloses wherein the housing (104) is formed to include a housing projection (138) extending inwardly toward the interior space adjacent a lowermost end of the housing (104) (Raymond Fig. 4), wherein the cover (106) is formed to include a cover projection (protrusion created by recess 170) extending outwardly away from the interior space adjacent an uppermost end of the cover (106) (Raymond Fig. 7), and wherein the housing projection (104) and the cover projection (170) are configured for interaction to provide a snap lock connection that resists separation of the cover from the housing in use of the medical device (Raymond ¶ 0064, 0074).

Re Claim 24, Raymond discloses a medical device (Raymond Fig. 1) comprising: a housing (104) including an outer surface and an inner surface arranged opposite the outer surface, wherein a plurality of flexible arms (134) (as seen in Raymond Figs. 4 and 5) are integrally formed with the inner surface, and wherein the housing (104) provides a rounded and continuous surface (as seen in Raymond Figs. 1 and 4-5): a cover (106) at least partially received in an interior space defined by the housing (104) (Raymond ¶ 0067-0068; Fig.1);a needle hub (110, 116) slidably coupled to the cover (106) for movement relative thereto that includes a circular plate (224) defining an uppermost end of the needle hub (110, 116) (Raymond Figs. 1 and 11); and a spring(108) coupled to the cover (106) and the circular plate (224) of the needle hub (110, 116), wherein the housing (104) and the plurality of flexible arms (134) are rotatable relative to the cover (106) to preload the medical device prior to use thereof (Raymond ¶ 0068, 0073-0074), wherein during use of the medical device, the plurality of flexible arms (134) contact the circular plate (224) of the needle hub (110, 116) (Raymond Figs. 5-6, ¶ 0073 - via shuttle 116 and sleeve 106) subsequent to rotation of the housing (104) and the plurality of flexible arms (134) relative to the cover (106) to cause movement of the needle hub (110, 116) relative to the cover (106).
	Raymond further discloses wherein the housing and the plurality of flexible arms are rotatable relative to the cover to preload the medical device prior to use thereof (Raymond ¶ 0073-0074). However, Raymond does not disclose the rotation being approximately 90 degrees. In the present case, it would have been an obvious matter of design choice to configure Raymond’s housing and plurality of flexible arms to rotate 90 degrees relative to the cover since applicant has not disclosed that having any particular degree of rotation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of 90 degree rotation of the housing and the plurality of flexible arms relative to the cover, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA1975).
	Furthermore, Raymond does not disclose wherein during use of the device, the plurality of arms directly contact the needle hub. Chong discloses an insertion device (712) (Chong Figs. 14-15) comprising an outer part (744) with a plurality of flexible arms (790) formed therein, and a needle hub (782), wherein during use of the device (712), the plurality of flexible arms (790) directly contact the needle hub (782) to inhibit further movement of the hub (Chong ¶ 0137-0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the plurality of flexible arms of Raymond to directly contact the hub during use of the device, the configuration as disclosed by Chong to inhibit further movement of the hub. Furthermore, Raymond envisions alternative embodiments such as that proposed here where Raymond teaches the “feet can include a cam surface 138 and may face outwardly, as illustrated in FIG. 4, inwardly or circumferentially or in other directions.” Raymond goes on to state that the outer part (104) can omit the feet or can comprise other features (Raymond ¶ 0064).

Re Claim 25, Raymond in view of Chong disclose all of the limitations of Claim 24. Raymond discloses wherein the circular plate (224) (Raymond Figs. 1 and 11) is formed to include at least one opening (202) and a portion of the spring (108) is received in the at least one opening (202) (Raymond ¶ 0081).

Re Claim 26, Raymond in view of Chong disclose all of the limitations of Claim 25. Raymond discloses wherein the cover (106) includes at least one protrusion (protruding walls creating recess 178 in Raymond Fig. 15) located adjacent the at least one opening (202) formed in the circular plate (224), and wherein the spring (108) is wound around the at least one protrusion to couple the spring (108) to the cover (106).

Re Claim 27, Raymond in view of Chong disclose all of the limitations of Claim 26. Raymond wherein the needle hub (110, 116) includes at least one pedestal (210) (Raymond Fig. 11, ¶ 0081) extending outwardly away from the circular plate (224), and wherein the spring (108) is wound around the at least one pedestal (210) to couple the spring (108) to the needle hub (110, 116).
Re Claim 28, Raymond in view of Chong disclose all of the limitations of Claim 27. Raymond discloses wherein the at least one pedestal (210) of the needle hub (110, 116) is arranged between two protrusions (protruding circular walls 180 - Raymond Fig. 15) of the cover (106), and wherein the spring (108) is wound around the at least one pedestal (210) and the two protrusions to couple the spring (108) to the cover (106) and the circular plate (224) of the needle hub (110, 116).

Re Claim 30, Raymond in view of Chong disclose all of the limitations of Claim 24. Raymond discloses wherein the housing (104) is formed to include a housing projection (138) extending inwardly toward the interior space adjacent a lowermost end of the housing (104) (Raymond Fig. 4), wherein the cover (106) is formed to include a cover projection (protrusion created by recess 170) extending outwardly away from the interior space adjacent an uppermost end of the cover (106) (Raymond Fig. 7), and wherein the housing projection (104) and the cover projection (170) are configured for interaction to provide a snap lock connection that resists separation of the cover from the housing in use of the medical device (Raymond ¶ 0064, 0074).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 4, 10, 14-15, 17-21, 23-28, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The present case claims priority to 03/30/2010 whereas the previously cited secondary reference Gyrn claims priority to 09/20/2010. Therefore, the present case has been reopened and a new secondary reference, Chong, has been applied. Examiner apologized for any inconvenience this may have caused applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783